Citation Nr: 1601074	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right wrist disorder.

4.  Entitlement to service connection for a left wrist disorder.

5.  Entitlement to service connection for a skin disorder (other than eczema and verruca vulgaris), to include psoriasis.

6.  Entitlement to an initial compensable disability rating prior to April 20, 2015, and in excess of 10 percent thereafter, for eczema and verruca vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 2004 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO granted the Veteran service connection for verruca vulgaris, assigning an initial noncompensable rating, but otherwise denied the benefits sought on appeal.  In addition, during the course of the appeal, the RO issued a rating decision in June 2015 in which it granted service connection for eczema, combining the award with the service connected verruca vulgaris, assigning an increased evaluation of 10 percent from April 20, 2015.  In addition, in that decision the RO granted service connection for patellofemoral syndrome of the knees, assigning an initial noncompensable disability rating for each knee prior to April 20, 2015, and a 10 percent rating per knee thereafter.

In August 2015, the Veteran submitted correspondence expressing disagreement with the initial ratings assigned.  In response to the notice of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  These matters are not ripe for appellate review and will not be considered by the Board at this time.   

The United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, despite the fact that the Veteran is service connected for verruca vulgaris and eczema, and although he has stated that he is seeking service connection for psoriasis specifically, the Board notes that the record contains indications of a possible assessment of multiple skin disorders during the claim period.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for any skin disorder other than verruca vulgaris and eczema, to include psoriasis.  See Clemons, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for right and left wrist disorders; entitlement to service connection for a skin disorder (other than eczema and verruca vulgaris), to include psoriasis; and entitlement to initial compensable disability ratings prior to April 20, 2015, and in excess of 10 percent thereafter, for eczema and verruca vulgaris are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right ankle disorder.

2.  The Veteran does not have a left ankle disorder.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right ankle disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The Veteran does not have a left ankle disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a February 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  The Board also finds that the February 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  These requirements were met by the aforementioned February 2009 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the February 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  To that end, the Veteran's service treatment records, as well as post-service treatment records from VA treatment providers, have been obtained and associated with the Veteran's claims file.  The Veteran also underwent VA examination concerning these claims in March 2009 and April 2015, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on full physical examination as well as consideration of the Veteran's medical records and reported history.  The examinations considered the pertinent evidence of record, to include statements given by the Veteran, and provide explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Review of the Veteran's service treatment records reflects that he complained in June 2006 of muscle aches following a deployment; however, no diagnosis was assigned.  Similarly, in October 2005, he was seen for complaints of "unexplained" muscle and joint pain for three days' duration; again, no diagnosis was assigned.  At his October 2008 pre-separation report of health assessment and medical history, the Veteran reported joint and ligament pain in his ankles.  However, the examining physician noted at that time that there was no current ankle disability present.  Following the October 2008 health assessment, and several days before his separation from service, the Veteran was seen in December 2008 with complaints of left ankle pain following having inverted the ankle while playing basketball.  He was diagnosed at that time with a left ankle sprain.  Post-service treatment records reflect that the Veteran has been seen on multiple occasions for complaints of ankle pain.  However, no treatment provider has assigned any diagnosis of any right or left ankle disorder at any point since the instant claims were filed.  The Veteran has also submitted multiple statements in support of these claims, in which he has contended that he developed bilateral ankle pain during service that has continued to the present.

The Veteran underwent VA examinations in March 2009 and April 2015.  Report of the March 2009 examination reflects that the Veteran reported spraining his ankles during a basketball game in 2008.  However, at that time the Veteran denied experiencing any pain or any other ankle symptoms, and physical and radiological examination of the ankles was normal. No diagnosis of any ankle disorder was assigned; the examiner specifically found there to be "no pathology to render a diagnosis."  Similarly, at the April 2015 examination, the Veteran complained of popping in his ankles, as well as occasional ankle tightness following strenuous exercise.  Physical examination of the ankles was entirely normal, and the examiner found there to be no pathology to render a diagnosis.  The examiner considered the Veteran's in-service report of experiencing joint pain, despite noting that the relevant October 2008 service medical records were unavailable for review.  No right or left ankle disorder was diagnosed.  

The Board finds that the preponderance of the evidence is against the claim because the evidence shows that the Veteran does not have a right or left ankle disorder.  The record reflects that the Veteran complained of ankle pain while in service.  However, and despite his October 2008 pre-separation report of health assessment and medical history at which he reported joint and ligament pain in his ankles, the examining physician at that time concluded that there was no current ankle disability present.  Similarly, despite post-service complaints of ankle pain, no diagnosis of a chronic ankle disorder has been assigned at any time since service.  In this case, the evidence establishes that the Veteran has not been diagnosed as having any chronic right or left ankle disorder at any point during the appeal period.  The Board finds that there is no evidence that the Veteran currently experiences any right or left ankle disorder.  In the absence of proof of a current shoulder disorder, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a current right or left ankle disorder, the Board must conclude the Veteran does not currently suffer from any such disabilities.  Without competent evidence of disability due to disease or injury, the Board must deny this claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that pain in the ankles may be symptomatic of underlying disability is commonly known and, therefore, the Veteran's testimony that he has ankle disability related to service because he had pain in service and currently has some tendency to establish his claim.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2009 and 2015 VA examination reports more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  

Here, the greater weight of the evidence points to the Veteran not having a diagnosed right or left ankle disorder.  In that connection, the Board concedes, as discussed above, that the Veteran complained in service of ankle pain and was diagnosed with ankle sprain in December 2008, shortly before he left active duty.  However, the Board notes that just three months later, in March 2009 the Veteran was found to have no pathology of the right or left ankle, and no diagnosis was assigned at that time.  In addition, although the Veteran's VA treatment providers have treated the Veteran for complaints of ankle pain, they have not assigned any diagnosis to the Veteran's complaints.  The Board acknowledges the Veteran's complaints of ongoing pain in his ankles but notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there has simply been no diagnosis of any ankle disorder at any point during the appeal period.  The Board further finds compelling the conclusions of the March 2009 and April 2015 VA examiners, who both considered the Veteran's in-service and current complaints, conducted thorough physical evaluation of the Veteran, and both independently came to the conclusion that the Veteran does not in fact experience any right or left ankle disorder.  Thus, during the course of the claim, the Board finds that the evidence supports a finding that the Veteran has not been diagnosed with any ankle disorder.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  

The April 2015 VA examiner considered the Veteran's contentions regarding his symptomatology and nevertheless found him not to experience any current right or left ankle disorder.  The Board accepts the opinions of the VA examiner that the Veteran does not experience a current ankle disorder as being the most probative medical evidence on the subject, as the opinion is based on thorough review of all historical records and a thorough examination, and the reports both contain a detailed rationale for the examiner's conclusion.  

As discussed, the April 2015 examination report is negative for objective findings of any right or left ankle disorder.  The Veteran's contentions of chronic disability are outweighed by the objective clinical findings and conclusions made by the VA examiner, who is a medical professional.  Absent a showing of ankle pathology, service connection for an ankle disability cannot be granted.  Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for right and left ankle disorders must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to service connection for a right ankle disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.


REMAND

Review of the Veteran's service treatment records reflects that he complained in June 2006 of muscle aches following a deployment; however, no diagnosis was assigned.  Similarly, in October 2005, he was seen for complaints of "unexplained" muscle and joint pain for three days' duration; again, no diagnosis was assigned.  In September 2006, the Veteran was seen for ongoing pain in his right middle finger and hand after punching a wall.  At his October 2008 pre-separation report of health assessment and medical history, the Veteran reported joint and ligament pain in his wrists.  However, the examining physician noted at that time that there was no current wrist disability present.  Following the October 2008 health assessment, and several days before his separation from service, the Veteran was seen in December 2008 with complaints of ongoing pain in his right hand following the in-service punching incident.  He was diagnosed at that time with fracture of the right third metacarpal bone head.  Post-service treatment records reflect that the Veteran has been seen on multiple occasions for complaints of wrist pain; he also underwent surgery on his right hand following a post-service incident in which he got in a fight and was thrown through a window, lacerating tendons in his right hand.  The Veteran has also submitted multiple statements in support of these claims, in which he has contended that he developed left and right wrist pain during service that has continued to the present but that he did not seek treatment while on active duty.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  `

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain VA examination and medical nexus opinion regarding the etiology of the Veteran's claimed right and left wrist disorders.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for right and left wrist disorders.  38 U.S.C.A. § 5103A (West 2014).  

Regarding the Veteran's claim for service connection for a skin disorder other than verruca vulgaris and eczema, to include psoriasis, and his claim for increased ratings for his service-connected verruca vulgaris and eczema, review of the record reflects that he underwent VA examination of his skin most recently in April 2015.  Following those examinations, however, the Veteran stated in a July 2015 letter to VA that his service-connected skin disabilities have increased in severity since that examination.  A deferred rating action in November 2015 noted that another skin examination was being scheduled and review of this examination report would be necessary to adjudicate the service connection and increased rating claims regarding the skin.  

The Veteran self-reported experiencing psoriasis on his October 2008 report of medical assessment, as well as on a November 2007 treatment note.  However, he was not diagnosed with psoriasis during service; rather, he was diagnosed with eczema on multiple occasions.  Since service, the Veteran's VA treatment providers have included "Dermatitis or Eczema" in listing the Veteran's health problems.  However, in December 2013 the Veteran was seen for skin complaints; at that time he was noted to have erythematous plaques with silver scales, and his "Active Problems" list was updated to read "Dermatitis or Eczema/Psoriasis."  Although acknowledging the indications in the record of a diagnosis of psoriasis, the April 2015 VA examiner diagnosed the Veteran with eczema and verruca vulgaris but found that no psoriasis was present.  That examiner also assigned a diagnosis of ichthyosis but found the disorder not to be related to service; however, no rationale for that opinion was provided. 

Thus, due to the reported increased symptomatology, and in order to clarify the exact disorders the Veteran experiences and whether each such disorder is related to service, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his verruca vulgaris and eczema, as well as any other skin disorder found to be present.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations and advised that failure to appear for any examination, without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2015).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner(s).  

Wrist examination-A VA or VA-contracted medical professional must review the Veteran's claims file and test results, examine the Veteran, and assign a diagnosis for each right and/or left wrist disorder he currently experiences. For each such diagnosis assigned, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to his active military service.  In rendering these opinions, the examiner must consider the Veteran's documented history and contentions and must specifically discuss the in-service and post-service complaints of joint pain.  The examiner must also discuss the Veteran's contentions concerning the in-service onset of right and left wrist symptoms in the context of any negative opinion.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

Skin examination-A VA or VA-contracted medical professional must review the Veteran's claims file and test results, conduct full physical examination of the Veteran, and assign a diagnosis for each skin disorder the Veteran currently experiences.  For each such diagnosis assigned other than verruca vulgaris and eczema, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not that the disorder is related to his service.  In particular, the examiner must provide a thorough rationale for the April 2015 VA examiner's finding that the Veteran's ichthyosis is not related to his time in service.  The examiner must also specifically discuss whether the Veteran experiences psoriasis, either at the time of examination or at any time during the appeal period.  If answering in the negative, the examiner must reconcile that finding with the December 2013 VA treatment record that appears to assign the Veteran a diagnosis of psoriasis. 

In rendering these opinions, the examiner must consider the Veteran's documented history and contentions and must specifically discuss the in-service and post-service skin complaints.  The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

The examiner must also describe in detail all symptoms reasonably attributable to the Veteran's service-connected skin disorders and their current severity.  The examiner must describe the areas of the body affected by the skin condition, to include the percentage of the entire body affected by the service-connected conditions and the percentage of exposed areas affected.  The examiner must take into account the Veteran's report of flare-ups and increased symptomatology.

The examiner must also describe any therapy that the Veteran has undergone since the claim was filed, if any, and what medications he currently uses.  It should be specifically noted whether the Veteran has required systemic therapy such as corticosteroids or other immunosuppressive drugs for control of any service-connected skin disorder.  If the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs, the examiner must note the frequency and duration of such use.

Updated color photographs should be included with the examination report if deemed necessary or helpful.

2.  After completing of the above, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case and afforded the appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


